Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jarrod Hicks Reg. No. 61,467 on 9/7/2022.

The following claims have been amended as:
1. (Currently Amended) A system comprising: 
at least one processor; 
an image capture device; 
a display device; and 
a storage device with instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
presenting an image capture user interface on the display device including: 
(a) a recall portion configured to display a thumbnail preview of stored image data captured by the image capture device, and (b) a timeline preview portion configured to display one or more enlarged previews of selected image data from the stored image data; 
receiving an indication of a first touch input on the display device, the first touch input starting at a first thumbnail preview displayed in the recall portion; 
while maintaining contact of the first touch input: 
receiving an indication of a first swiping gesture moving in a first direction from the first thumbnail preview to a second position toward the timeline preview portion; 
in response to the first swiping gesture, displaying a first enlarged preview of stored image data corresponding to the first thumbnail preview, the first enlarged preview being larger in size than the first thumbnail preview; and 
in response to receiving an indication of a second swiping gesture moving in a second direction different from the first direction, performing an action to the first enlarged preview.  
 
10. (Currently Amended) A non-transitory computer-readable medium comprising instructions, which when executed by at least one processor, cause the at least one process to perform operations comprising: 
presenting an image capture user interface on a display device of a multipurpose device including: 
(a) a recall portion configured to display a thumbnail preview of stored image data captured by the image capture device, and (b) a timeline preview portion configured to display one or more enlarged previews of selected image data from the stored image data; 
receiving an indication of a first touch input on the display device, the first touch input starting at a first thumbnail preview displayed in the recall portion; 
while maintaining contact of the first touch input: 
receiving an indication of a first swiping gesture moving in a first direction from the first thumbnail preview to a second position toward the timeline preview portion; 
in response to the first swiping gesture, displaying a first enlarged preview of stored image data corresponding to the first thumbnail preview, the first enlarged preview being larger in size than the first thumbnail preview; and 
in response to receiving an indication of a second swiping gesture moving in a second direction different from the first direction, performing an action to the first enlarged preview.  
 
12. (Currently Amended) A method comprising: 
presenting an image capture user interface on a display device of a multipurpose device including: 
(a) a recall portion configured to display a thumbnail preview of stored image data captured by the image capture device, and (b) a timeline preview portion configured to display one or more enlarged previews of selected image data from the stored image data; 
receiving an indication of a first touch input on the display device, the first touch input starting at a first thumbnail preview displayed in the recall portion; 
while maintaining contact of the first touch input: 
receiving an indication of a first swiping gesture moving in a first direction from the first thumbnail preview to a second position toward the timeline preview portion; 
in response to the first swiping gesture, displaying a first enlarged preview of stored image data corresponding to the first thumbnail preview, the first enlarged preview being larger in size than the first thumbnail preview; and 
in response to receiving an indication of a second swiping gesture moving in a second direction different from the first direction, performing an action to the first enlarged preview.

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 10/22/2021, prior arts of record and newly cited art found when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 10 and 12 when taken in the context of the claims as a whole.
At best newly cited prior art found, specifically, newly cited RYDENHAG (US 2013/0222663 A1) discloses ABSTRACT The present disclosure provides a user interface for a digital camera such as a digital camera built into a smartphone or other multipurpose portable electronic device. The user interface simultaneously displays an electronic viewfinder image and at least one other image such as a previously captured image. The previously captured image is located within the electronic viewfinder image. Designated input causes the previously captured image to be enlarged from an initial size to an enlarged size, [0034] FIGS. 2A to 6 are screenshots of a user interface UI for the digital camera 180, [0044] In the described embodiments the designated enlargement input is a touch gesture, however, a tap or other touch event or other designated enlargement input could be used in other embodiments. The designated touch gesture, in at least some embodiments, is a drag and hold gesture having a start point in or near the preview portion 206. It is contemplated that the designated touch gesture can be performed on a portion of the real-time image 203 if within a threshold distance of the preview portion 206. In some embodiments, the touch gesture may be more specific in terms of the location of the start point, end point, direction of movement (directionality of the touch gesture), distance of travel of the gesture, or a combination thereof, [0045] In one example embodiment, the designated touch gesture is a drag and hold gesture having a start point in or near the preview portion 206, a travel distance which extends at or beyond a threshold distance, and an end point in the real-time image 203 of the electronic viewfinder portion 202, [0048] The preview portion 206 may be enlarged by a fixed amount or by an amount proportional to the distance of the touch point from the start point. When the preview portion 206 is enlarged by a fixed amount, the preview portion 206 may make a transition from the initial size shown in FIG. 2A directly to the enlarged sized shown, for example, in FIG. 6. Typically, the preview portion 206 would enlarge by a smooth transition (e.g., animated). However, the preview portion 206 could jump from the initial size shown in FIG. 2A to the enlarged size shown in FIG. 6. It will be appreciated, however, that the amount of enlargement may vary even when enlarged by a fixed amount, for example, based on user configurable settings. When the preview portion 206 is enlarged proportionally, the preview portion 206 transitions from the initial size shown in FIG. 2A to an enlarged sized such as that shown in one of FIGS. 4 to 6. The preview portion 206 may be enlarged in set intervals based on the travel distance of the touch point, or may be enlarged progressively, pixel-by-pixel. The enlargement may maintain the aspect ratio of the initial size or may permit the aspect ratio to change based on a vector formed by the moved touch point. Conversely, if the touch point is moved backwards towards the start point, the size of the preview portion 206 may be reduced in accordance with the distance of the moved touch point from the start point. Thus, the preview portion 206 and the image displayed within the preview portion 206 is resized by an amount proportional to a distance between a current location of a touch point of the touch gesture from a start point of the touch gesture, [0056] The preview portion 206 is enlarged from an initial size to an enlarged size, [0057] a new image for the preview portion 206 is selected and displayed within the preview portion 206…This allows a user to preview images other than the last captured image, [0059] A preceding image is an image which precedes the currently previewing in order, typically chronological order of the date and time the image was captured or stored if images capture date is not available or applicable; newly cited YANG (US 2016/0139595 A1) discloses [0239] According to another embodiment of the present invention, it is designed to change a photograph mode depending on a user's touch gesture. For instance, if the circle type touch gesture 1310/1320 shown in FIG. 13 is recognized from a preview screen outputted by a mobile device, a panoramic photograph mode is automatically entered [cf. FIG. 14]. On the other hand, if the pinch-in/out type touch gesture 1611 and 1612 shown in FIG. 16 is recognized from a preview screen outputted by a mobile device, a burst photograph mode is automatically entered. In this case, the burst photograph mode corresponds to a function of taking pictures consecutively in a predetermined time interval, [0264] Meanwhile, FIG. 27 and FIG. 28 show embodiments for managing a taken photo or a video separately per interval in track mode, [0265] First of all, referring to FIG. 27, paths (intervals) shot by a drone are saved in a history folder of a mobile terminal on dates 2710, 2720 and 2730, respectively. If a specific date 2700 is selected, photos and videos belonging to a range of the corresponding date are limitedly displayed only, [0266] Moreover, if a specific date is selected from the folder corresponding to at least two dates shown in FIG. 27, a screen shown in FIG. 28 is outputted. Particularly, referring to FIG. 28, if a specific interval 2810 is selected, photos or videos taken in the selected specific interval are limitedly displayed as a list 2820; and newly cited Cho (US 2015/0334291 A1) discloses [0205] As illustrated in (a) of FIG. 9B, when a long touch is applied to the thumbnail 400 with respect to the captured image, the controller 180 can output the image 500 corresponding to the thumbnail 400 to the region in which the preview image 300 is output, in an overlapping manner. Thereafter, as illustrated in (b) of FIG. 9B, when a touch extending from the applied long touch is sensed on the thumbnail 401 with respect to the previously captured image, the controller 180 can switch the output image 500 to an image 501 corresponding to the thumbnail 401 on which the touch extending from the long touch is sensed, [0206] In other words, when the long touch is maintained and extends from the first thumbnail 400 to the second thumbnail 401, the controller 180 can switch the image 500 corresponding to the first thumbnail 400 to the image 501 corresponding to the second thumbnail and outputs the image 501 to the display unit 151.  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 12 as a whole.
Thus, claims 1, 10 and 12 are allowed over the prior arts of record.  Dependent claims 2-9, 11 and 13-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 10/22/2021.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /JENNIFER N WELCH/ Supervisory Patent Examiner, Art Unit 2143